SILVER STANDARD RESOURCES INC. MANAGEMENT DISCUSSION AND ANALYSIS For the Six Months Ended June 30, 2008 Management Discussion and Analysis of Financial Position and Operating Results We are a silver resource company that has assembled a portfolio of silver-dominant projects located in seven countries in the Americas and Australia.We focused our activities on the exploration for, and acquisition of, silver dominant projects, at times when lower metal prices prevailed in order to position us to benefit from silver price increases.Our primary focus is to take advantage of the current environment of improved metal prices by advancing our projects towards commercial production.We may monetize certain of our assets.Our common stock is quoted on the Nasdaq Global Market under the trading symbol SSRI and listed on the Toronto Stock Exchange under the symbol SSO. This management discussion and analysis (MD&A) of the financial position and operating results of the company for the six months ended June 30, 2008 and 2007 is prepared as of August 7, 2008 and should be read in conjunction with the audited consolidated financial statements and the related notes thereto and in conjunction with the MD&A for the year ended December 31, 2007, which have been prepared in accordance with Canadian generally accepted accounting principles. All dollar amounts referred to in this discussion and analysis are expressed in Canadian dollars except where indicated otherwise.Additional information relating to us, including our annual information form, is available free of charge on our website at www.silverstandard.com, on the Canadian Securities Administrators’ (CSA) website at www.sedar.com, and on the EDGAR section of the United States Securities and Exchange Commission’s (SEC) website at www.sec.gov. PIRQUITAS CONSTRUCTION UPDATE During the six months ended June 30, 2008, approximately $2.4 million of exploration and $53.3 million of capital expenditures were incurred on the Pirquitas property in Argentina.At Pirquitas, construction is advancing well and on schedule.The gas and water pipelines have been installed, and foundation work is well advanced for the power generating facility.The process plant structural steel installation is progressing on schedule and the truck-shop and warehouse have been completed.The mine operations crews are advancing the open pit pre-stripping.A number of process plant operators have been hired and have joined the commissioning team, which is currently undergoing intensive process training.The Pirquitas Project is on schedule with plant commissioning to commence in the fourth quarter of this year. The Pirquitas property is located in the province of Jujuy in northwest Argentina.In May 2008, we reported that proven and probable silver reserves at Pirquitas have increased by 43% to 195 million ounces.In addition, tin reserves increased by 41% to 159 million lbs and zinc reserves by 32% to 548.5 million lbs.Based on the increased reserves, Pirquitas mine life has been extended to 14.5 years.The mine is expected to produce an average of approximately 10.9 million ounces of silver, in excess of 2,500 tonnes of tin and 6,600 tonnes of zinc per year.As of June 30, 2008, we had expended US$104 million of the total estimated construction costs of US$220 million. SECOND QUARTER FINANCIAL HIGHLIGHTS · We recorded a net loss for the quarter of $5.5 million or $0.09 per share.Significant items incurred during the quarter include: o $2.4 million of non-cash stock based compensation; o $1.4 million of interest expense related to convertible debt; o $1.1 million of foreign exchange loss reflecting the weakening of the US dollar versusCAD dollar · We incurred $30.2 million for construction as well as $0.7 million for exploration at the Pirquitas project in Argentina and $8.0 million in exploration expenditures to advance other key properties during the quarter.Significant expenditures include $4.6 million for exploration at the Pitarrilla property in Mexico, $1.5 million for exploration at the San Luis property in Peru and $1.0 million for exploration at the Diablillos property in Argentina. · Subsequent to the quarter, we closed the sale of the Shafter Silver Project in Presidio County, Texas, to Aurcana Corporation for total consideration of $42.6 million (see “Subsequent Event”).The transaction will result in an approximate gain of $31.4 million, for an after-tax gain of $18.0million in the third quarter. 1 SECOND QUARTER FINANCIAL REVIEW For the quarter ended June 30, 2008, we recorded a net loss of $5,492,000 or $0.09 per share compared to a net loss of $4,972,000 or $0.08 per share in the second quarter of 2007.For the six months ended June30,2008, we recorded a net loss of $3,336,000 or $0.05 per share compared to a net loss of $6,537,000 or $0.11 per share in the same period of 2007.A discussion of the various components of the expense and income items compared to the prior year follows: Exploration and mineral property costs Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Property examination and exploration 118 31 167 58 Reclamation and accretion 67 98 122 165 185 129 289 223 We incurred $118,000 in property examination and exploration expenditures during the quarter compared to $31,000 in the same quarter of the prior year.For the six months ended June 30, 2008, generative exploration expenditures were $167,000 compared to $58,000 in the same period of the prior year, reflecting an increase in generative activity in Mexico. Reclamation and accretion expense was $67,000 during the quarter compared to $98,000 expended during the same quarter of the prior year.For the six months ended June 30, 2008, reclamation and accretion expense was $122,000 compared to $165,000 for the same period of the prior year. 2 Expenses Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Salaries and employee benefits 564 583 1,214 1,055 Depreciation 80 82 148 128 Professional fees 230 135 428 311 General and administration 1,313 1,640 2,490 2,734 Stock-based compensation 2,436 4,004 4,870 6,216 Foreign exchange loss (gain) 1,127 354 (1,710) 385 5,750 6,798 7,440 10,829 Salaries and employee benefits were $564,000 during the quarter compared to $583,000 in the same quarter of the prior year.For the six months ended June 30, 2008, salaries and employee benefits were $1,214,000 compared to $1,055,000 in the same period of the prior year.The increase in salaries and benefits over the prior year was the result of hiring additional senior staff as we transition to a producing mining company. Depreciation expense was $80,000 during the quarter compared to $82,000 in the same quarter of the prior year.For the six months ended June 30, 2008, depreciation expense was $148,000 compared to $128,000 for the same period of the prior year.The increase is mainly due to the deprecation and amortization of equipment and leasehold improvements in our Vancouver corporate office. Professional fees were $230,000 during the quarter compared to $135,000 in the same quarter of the prior year.For the six months ended June 30, 2008, professional fees were $428,000 compared to $311,000 for the same period of the prior year.The increase in expenses over the prior year relates to higher accounting, tax and legal fees.These higher costs are expected to continue as we advance our properties and comply with increasing regulatory requirements. General and administrative expenses during the quarter were $1,313,000 compared to $1,640,000 in the same quarter of the prior year.For the six months ended June 30, 2008, general and administrative expenses were $2,490,000 compared to $2,734,000.The decrease in general and administrative expenses was mainly due to a one-time share donation of $314,000 made in the second quarter of the prior year to support the new geology building at the University of British Columbia. Stock-based compensation expense was $2,436,000 during the quarter compared to $4,004,000 in the same quarter of the prior year.Of the current quarter’s expense, $1,984,000 related to employee salaries and benefits and $452,000 related to general and administration for directors and consultants.This compares with $3,214,000 related to employee salaries and benefits and $790,000 related to general and administration for directors and consultants in the same quarter of the prior year.For the six months ended June 30, 2008, stock-based compensation expense was $4,870,000 compared to $6,216,000 in the same period of the prior year.Of the current period’s expense, $4,098,000 related to employee salaries and benefits and $772,000 related to directors and consultants.This compares with $4,916,000 related to employee salaries and $1,300,000 related to directors and consultants for the same period of the prior year.We value stock options granted to employees, directors and consultants using the Black-Scholes pricing model.Stock-based compensation assigned to mineral properties during the quarter was $41,000 compared to $141,000 in the same quarter of the prior year.For the six months ended June 30, 2008, stock-based compensation assigned to mineral properties was a credit of $12,000 compared to $283,000 for the same period of the prior year.The decrease was related to stock-based compensation reversed as a result of unvested stock options forfeited during the period. 3 Foreign exchange loss was $1,127,000 for the quarter compared to a loss of $354,000 in the same quarter of the prior year.For the six months ended June 30, 2008, foreign exchange gain was $1,710,000 compared to a loss of $385,000 in the same period of the prior year.As proceeds from our convertible debt financing and sale of silver bullion were in US dollars, we now hold most of our cash in US funds.Therefore, the weakening of the US dollar versus the Canadian dollar would result in a foreign exchange loss and vice versa.The foreign exchange loss for the quarter and gain for the six months ended June 30, 2008 periods reflected the fluctuation in the US dollar versus the Canadian dollar in their relative periods. Other income (expenses) Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Investment income 778 2,170 1,598 4,551 Financing fees (16) - (3,690) - Interest expense on convertible debt (1,434) - (2,060) - Gain on sale of silver bullion, net of tax - - 23,457 - Gain on sale of marketable securities 1,127 - 2,105 - Unrealized gain (loss) on financial instruments held-for-trading (12) (215) 1,385 (316) Write-down of other investments - - (18,402) - Gain on sale of mineral property - - - 280 443 1,955 4,393 4,515 Investment income during the quarter was $778,000 compared to $2,170,000 in the same quarter of the prior year.For the six months ended June 30, 2008, investment income was $1,598,000 compared to $4,551,000 in the same period of the prior year.The decreased investment income was due to less funds available for investment in the first two months of the year and lower yields on investments.As a result of significant volatility in the credit market since the fourth quarter of 2007, we opted to mitigate credit risk by investing majority of our cash and cash equivalents in US and Canadian government treasury bills.These treasuries have low yields. Financing fees were $3,690,000 during the period compared to $nil in the prior year.In March 2008, we successfully completed a US$138,000,000 convertible note financing.The convertible notes bear interest at a rate of 4.5% per year and may be redeemed by us on and after March 5, 2013.Financing fees incurred relates to one-time financing expenses including underwriters’ commissions, legal fees and auditors’ fees associated with the financing. Interest and accretion expense on convertible debt were $1,560,000 and $1,458,000 respectively during the quarter.For the six months ended June 30, 2008, interest and accretion expense were $2,137,000 and $1,888,000 respectively.Interest expense during the quarter reflects accrued interest on “facevalue” of the debt at its coupon rate 4.5% per year.Of the $3,018,000 in interest and accretion expense for the quarter, $1,434,000 was charged to net earnings and $1,584,000 was capitalized to construction in progress.For the six months ended June 30, 2008, of the $4,025,000 in interest and accretion expense, $2,060,000 was charged to net earnings and $1,965,000 was capitalized to construction in progress. In March 2008, we sold our silver bullion at an average price of US$20.30 per ounce for cash proceeds of approximately $39,244,000.The silver bullion was recorded at a cost of $15,787,000, resulting in an after-tax gain of $23,457,000.No tax expense was recorded as we have sufficient tax pools to offset thetaxable gain on the sale. 4 Gain on sale of marketable securities was $1,127,000 for the quarter and $2,105,000 for the six months ended June 30, 2008 period compared to $nil in the comparable periods of the prior year.In light of higher share prices of our investments, we sold some of our marketable securities during the period. The $1,385,000 unrealized gain on financial instruments held-for-trading recorded in the six months ended June 30, 2008 was primarily related to mark-to-market adjustment of our foreign exchange options, which have fully expired at the end of the March 2008. Write-down of other investments of $18,402,000 taken in the quarter ended March 31, 2008 relates to the impairment in estimated fair value of our investment in Canadian asset-backed commercial paper, which is further discussed in “Other investments” in the Critical Accounting Estimates section below. Summary of quarterly results The following table sets forth selected quarterly financial information for each of our last eight quarters: Quarter ending (unaudited) Total Revenues $ Earnings (Loss) $(000) Earnings (Loss) Per Share $ June 30, 2008 nil (5,492) (1) (0.09) March 31, 2008 nil 2,156 (2) 0.03 December 31, 2007 nil (14,689) (3) (0.23) September 30, 2007 nil (12,899) (4) (0.21) June 30, 2007 nil (4,972) (5) (0.08) March 31, 2007 nil (1,565) (0.03) December 31, 2006 nil (1,701) (6) (0.02) September 30, 2006 nil 2,695 (7) 0.04 Explanatory notes: (1) Includes $2,436,000 in non-cash expenses related to value assigned to stock options, $1,127,000 foreign exchange loss, and $1,434,000 interest expense on convertible debt. (2) Includes $23,457,000 gain on sale of silver bullion, $2,837,000 foreign exchange gain, $1,397,000 gain on financial instruments held-for-trading and $978,000 gain on sale of marketable securities net of $18,402,000 write-down in fair value of asset-backed commercial paper. (3) Includes $4,252,000 in non-cash expenses related to value assigned to stock options and a further $8,000,000 write-down in fair value of asset-backed commercial paper. (4) Includes $4,531,000 in non-cash expenses related to values assigned to stock options, $4,000,000 write-down in fair value of asset-backed commercial paper, $2,000,000 foreign exchange loss and a $1,929,000 loss on the fair value of foreign exchange contracts. (5) Includes $4,004,000 in non-cash expenses related to values assigned to stock options. (6) Includes $12,935,000 in non-cash expenses relating to values assigned to stock options and $9,722,000 in gains on sale and write-ups of marketable investments. (7) Includes a $3,090,000 write-up of investments and $2,138,000 of interest income. Financial Position and Liquidity Liquidity and Capital Resources At June 30, 2008, we held $185,248,000 in cash and cash equivalents and $26,839,000 in marketable securities. 5 With working capital of $194,901,000 at June 30, 2008, we have sufficient funds to proceed with our construction of the Pirquitas mine as well as complete our planned exploration programs for the remainder of the year.The Pirquitas mine is currently on plan for commissioning in the fourth quarter of 2008 with production commencing in 2009. Operating Activities Cash flows used in operations in the quarter were $2,496,000 compared to an inflow of $2,930,000 in the same quarter of the prior year.The increase in cash used in operations relates to lower investment income, foreign exchange loss on US dollar cash held, interest expense on convertible debt, and timing of changes in non-cash working capital items.For the six months ended June 30, 2008, cash flows generated by operations were $188,000 compared to $5,436,000 in the same period of the prior year.The decrease in cash generated by operations was due to financing costs related to issuance of convertible notes and lower investment income which were offset by the timing of changes in non-cash working capital items. Financing Activities For the six months ended June 30, 2008, we raised net proceeds of $134,945,000 compared to $6,316,000 in the same period of the prior year.The following table summarizes cash flows from financing activities: Financing activities Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Proceeds from issuance of convertible notes - - 134,936 - Financing costs related to equity portion of convertible notes financing - - (1,440) - Shares issued for cash - 2,417 1,449 6,316 - 2,417 134,945 6,316 During the first quarter, we sold $134,936,000 (US$138,000,000) in senior convertible notes.The unsecured notes bear interest at a rate of 4.5% per annum, payable semi-annually, and mature on March1,2028.Please see note 7 of our interim financial statements. During the six months ended June 30, 2008, $1,449,000 was received from the exercise of stock options compared to $6,316,000 in the same quarter of the prior year. Investing Activities Sale of Silver Bullion With the development of the Pirquitas mine, we are transitioning from an acquirer of silver projects and assets to a developer of silver projects and producer of silver. In prior years, we purchased approximately 1.95 million ounces of silver bullion for investment purposes at an average cost of US$5.85 per ounce.In March 2008, we sold our silver bullion at an average price of US$20.30 per ounce for proceeds of approximately $39,244,000 (US$39,648,000). 6 Sale of Marketable Securities During the quarter, we sold a portion of our marketable securities for gross proceeds of $1,500,000, generating a net gain of $1,127,000.For the six months ended June 30, 2008, we sold a portion of our marketable securities for gross proceeds of $2,800,000, generating a net gain of $2,105,000. Mineral Properties Total expenditures incurred in mineral properties during the quarter were $5,958,000 compared to $7,372,000 in the comparable quarter of the prior year.For the six months ended June 30, 2008, $15,613,000 was incurred in mineral properties compared to $15,172,000 in the same period of the prior year.A summary by mineral property follows: Three Months Ended June 30 Six Months Ended June 30 2008 2007 2008 2007 $(000) $(000) $(000) $(000) Bowdens 69 65 138 142 Candelaria 55 128 122 198 Challacollo 30 52 206 150 Diablillos 977 651 2,253 810 Pirquitas 670 873 2,434 2,184 Pitarrilla 4,591 3,287 8,307 7,285 San Luis 1,487 1,928 2,819 3,647 Shafter 2 44 102 143 Snowfield 141 256 189 256 Veta Colorada 542 84 564 151 Other 122 4 329 206 Change in non-cash working capital (2,728) - (1,850) - 5,958 7,372 15,613 15,172 The above table reflects cash expenditures incurred by property.It does not include the value of shares issued for mineral properties and other non-cash charges. Pirquitas A total of $30,917,000 was spent at the Pirquitas property in Argentina during the quarter, which includes $670,000 in exploration activities and $30,247,000 on mine construction and mining equipment. Construction is now in full swing at Pirquitas and progressing well and on schedule. Site civil works are well advanced, erection of structural steel is in progress and the installation of the water pipeline is now complete.Installation of the gas pipeline is complete with the focus now on the valves and transfer station.All three power generators have passed their full load tests at the factory in Finland and are being shipped to Argentina.The ball mill foundation has been excavated and is ready to be poured, and the ball mill motor has passed its full-load test and is being prepared for shipment.The operations team is now concentrating on pit pre-stripping and process plant commissioning.We are on target to commence commissioning in the fourth quarter of 2008 and ship concentrate in the first quarter of 2009. In May 2008 we updated the proven and probable silver reserves at Pirquitas, which increased by 43% to 195.1 million ounces.In addition, tin reserves have increased by 41% to 159.2 million lbs and zinc reserves by 32% to 548.5 million lbs.Based on the increased reserves, Pirquitas mine life has been extended to 14.5 years, an increase of 4.5 years from the November 2007 reserve update.The reserve is indicative of the geologic potential of the Pirquitas system, and does not incorporate any deepening of the initial pit.The deposit remains open at depth.The approximate 50% increase in mine life not only adds robustness to the project, but enables a greater window of opportunity for further exploration activities.The updated reserve estimate incorporates drill data from an additional 74 reverse circulation drill holes totaling 16,850 meters of in-pit and pit wall drilling, uses metal prices of US$11.00/ounce silver, US$5.00/lb tin and US$1.05/lb zinc and is based on a new Whittle pit using total operating costs of US$22net smelter returns. 7 In November 2007, we updated the capital cost estimate for the project to US$220 million plus IVA from the initial capital cost estimate of US$146 million plus IVA, which was based on 2005 cost estimates.A significant portion of the increase is a result of increased costs in global construction materials and inflation pressures in Argentina, particularly labour, since the completion of the original estimate.The revised estimate includes a contingency of US$15 million.In addition, US$13.6 million of the capital cost increase is related to the layout of certain portions of the project to facilitate future expansion of the mine. As of June 30, 2008, the Company had expended US $104 million in construction costs of the total estimated US$220 million. The government of Argentina is proposing to adopt a tax on the export of concentrates for projects with fiscal stability agreements predating 2002.
